DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 28-30, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 2016/0367789) in view of Berthon-Jones et al. (US 2006/0118117).

    PNG
    media_image1.png
    283
    872
    media_image1.png
    Greyscale

Regarding claim 18, Beran discloses a medical device (“invention 10” of Fig. 1-6) for securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8), comprising: a base element (“base pad 20”and “member base 32” of Fig. 1-4), the base element (20/32) comprising a first side (“First side”, see Examiner’s annotated Fig. 1 above) fixable to the support (see [0040] indicating, “where at least a portion of the bottom surface of the pad 20 has an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”), and a second side (“second side”, see Fig. 1 above) opposite the first side (see Fig. 1 above illustrating how second side faces opposite of the first side of the base), and a top element (“locking device 36” of Fig. 1-6), the top element (36) comprising a first side (“first side”, see Fig. 1 above illustrating first side of top element) connectable with the second side of the base element (20/32, see Fig. 1-2 illustrating how first side of top element is connected to second side of base element via a “living hinge 50” such that the two sides may face each other as shown in Fig. 2); wherein, when the first side of the top (36) element is connected with the second side of the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the top element (36) and the base element (20/32) are arranged for forming a feedthrough (see Fig. 2 illustrating the formation of a feedthrough which allows passage of “catheter 100” between the base element and top element) for the catheter (100) between the second side of the base element (20/32) and the first side of the top element (36) when the first side of the top element (36) is connected with the second side of the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), and at least one of the base element (20/32) and the top element (36) comprise a deformable chamber filled with air (“center pad 40” and “lock pad 45” of Fig. 1-6, see [0042], lines 1-7 illustrating how 40/45 are both “preferably a foam pad with a plastisol sleeve or plastisol film coating, or a non-skid pliable plastic material.” Examiner has, therefore, concluded that 40/45 both constitute a “chamber filled with air” because both comprise plastic sleeves which surround 
Berthon-Jones et al. teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran such that the deformable chamber is formed of a sealed compartment exclusively filled with air or any other type of gas as taught by Berthon-Jones et al. Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon-Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber disclosed by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner. 
Regarding claim 19, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the support (“body of a patient” of [0040], lines 6-8) is the body of a living creature (see [0005], lines 1-3 indicating how medical device is intended for securing a catheter to the body of a living creature).
Regarding claim 20, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the feedthrough (see Fig. 2 illustrating the formation of a feedthrough which allows passage of “catheter 100” between the base element and top element), in the absence of the catheter (100), is not pre-shaped with respect to a shape of a catheter (100) to be received (see Fig. 1 illustrating how, in the absence of the catheter, “center pad 40” and “lock pad 45” are both absent any shape which is complimentary to “catheter 100” and see Fig. 2 illustrating how, in the presence of the catheter, both “center pad 40” and “lock pad 45” conform around “catheter 100” to form respective lower and upper half-circle shapes). 
Regarding claim 20, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the base element (20/32) comprises a rigid material (see [0042], line 10 indicating how, “member base 32 is preferably rigid”) arranged such that the deformable chamber (40/45) is forced to at least partially engulf the catheter (100, see Fig. 2 illustrating how catheter is fully engulfed by the chamber).
Regarding claim 28, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the first side (see Fig. 1 above) of the base element (20/32) is fixable to the support (“body of a patient” of [0040], lines 6-8) with an adhesive material (see [0040] indicating how, “a portion of the bottom surface of the pad 20 has an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”).
Regarding claim 29, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the top element (36) is coupled to the base element (20/32) through 
Regarding claim 30, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein a portion of the catheter (100) is present between the base element (20/32) and the support (“body of a patient” of [0040], lines 6-8, see Fig. 2 illustrating how catheter is present between the left-most and right-most ends of the base element and, therefore, the catheter is also between the left-most and right-most ends of the support which are directly beneath the base element).
Regarding claim 34, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the catheter comprises multiple lumens (see Fig. 6 illustrating use of “invention 10” with a catheter having multiple lumens).
Regarding claim 35, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the catheter is a central venous catheter (see [0044] indicating how the medical device is, “preferably for use to secure a central venous catheter and/or other catheters or tubes”). 
Regarding claim 37, Beran discloses a method of securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8) comprising: fixing a medical device (“invention 10” of Fig. 1-6) to the support (see [0040] indicating how medical device is secured to the support); and securing the catheter (100) to the medical device (10, see Fig. 2 illustrating catheter secured to medical device), wherein the medical device (10) comprises: a base element (“base pad 20”and “member base 32” of Fig. 1-4), the base element (20/32) comprising a first side (“First side”, see Examiner’s annotated Fig. 1 above) fixable to the support (see [0040] indicating, “where at least a portion of the bottom surface of the pad 20 has an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”), and a second side (“second side”, see Fig. 1 above) opposite the first side  (see Fig. 1 
Berthon-Jones et al. teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran such that the deformable chamber is formed of a sealed compartment exclusively filled with air or any other type of gas as taught by Berthon-Jones et al. Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon-Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber disclosed by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 2016/0367789) in view of Berthon-Jones et al. (US 2006/0118117) and Bierman et al. (US 6,572,588), hereinafter referred to as Bierman-588.
Regarding claim 31, 
In the same field of endeavor, Bierman-588 teaches a medical device (“anchoring system 100” of Fig. 1-19) comprising a base element (“base 150” and “anchor pad 110” of Fig. 1-19) and a top element (“cover 200” of Fig. 1-19). Bierman-588 further teaches wherein the base element (150/110) comprises an anti-kinking structure (“guide extension 300” of Fig. 10, see Col. 13, lines 56-60 and Col. 14, lines 4-10 and see “guide ridges 310” of Fig. 10 which illustrate how “guide extension 300” can function as an anti-kinking structure through “guide ridges 310” which limit the amount of bending possible in the catheter when aligned between the ridges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran in view of Berthon-Jones et al. such that the base element comprises the anti-kinking structure taught by Bierman-588. Such a modification is advantageous because it helps avoid the production of an abrupt stress concentrations which could lead to crimping or buckling, or occlusion of the lumen of a catheter (see Col. 14, lines 4-10 of Bierman-588).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 2016/0367789) in view of Berthon-Jones et al. (US 2006/0118117) and Howell et al. (US 2015/0224285).
Regarding claim 36, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran does not, however, disclose the medical device further comprising a protective foil covering the base element and the top element.
In the same field of endeavor, Howell et al. teaches a medical device (“securement device 100” of Fig. 1-7) for securing a catheter (“medical article 200” of Fig. 7) to a support (“patient’s skin” of [0087], lines 1-2). Howell et al. further teaches the medical device (100) further comprising a protective foil (“dressing 400” of Fig. 8-9 and Fig. 25-26) covering the entire medical device (100, see Fig. 26 illustrating how protective foil covers the medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran in view of Berthon-Jones et al. such that it further comprises the protective foil taught by Howell et al. Such a modification would provide a medical device comprising a protective foil covering the base element and the top element. Additionally, such a modification would be advantageous because the protective foil may comprise or be coated with a hemostatic or antihermorrhagic agent which functions to inhibit blood from flowing from the catheter insertion site (see [0104], lines 1-10 of Howell et al.). 
Claims 18, 22-26, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman et al. (US 2006/0276752), hereinafter referred to as Bierman-752, in view of Beran (US 2016/0367789) and Berthon-Jones et al. (US 2006/0118117).

    PNG
    media_image2.png
    525
    652
    media_image2.png
    Greyscale

Regarding claim 18 and 22-23, Bierman-752 discloses a medical device (“medical article anchoring system 10” of Fig. 1-8) for securing a catheter (“catheter 12” of Fig. 6) to a support (“skin of 
In the same field of endeavor, Beran teaches a medical device (“invention 10” of Fig. 1-6) for securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8), comprising: a base element (“base pad 20”and “member base 32” of Fig. 1-4) and a top element (“locking device 36” of Fig. 1-6). Beran further teaches the medical device (10) wherein each the base element (20/32) and the top element (36) comprise a deformable chamber filled with air (“center pad 40” and “lock pad 45” of Fig. 1-6, see [0042], lines 1-7 illustrating how 40/45 are both “preferably a foam pad with a plastisol sleeve or plastisol film coating, or a non-skid pliable plastic material.” Examiner has, therefore, concluded that 40/45 both constitute a “chamber filled with air” because both comprise plastic sleeves which surround foam and are, therefore, filled with air), the deformable chamber (40/45) arranged such that, when the top element (36) is connected with the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the catheter (100) is locally tightly held between the base element (20/32) and the top element (36, see [0043], lines 10-12 and Fig. 2 illustrating catheter held locally tightly between the “center pad 40” of the base element and “lock pad 45” of the top element). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Bierman-752 in view of Beran such that each of the base element and the top element comprise two deformable chambers filled with air at each side of a tube of a winged catheter for locally tightly holding both wings of the winged catheter as 
Neither Bierman-752 nor Beran teach, however, wherein the deformable chambers are exclusively filled with air or any other type of gas. 
Berthon-Jones et al. teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Bierman-752 in view of Beran such that the deformable chambers are formed of a sealed compartment exclusively filled with air or any other type of gas as taught by Berthon-Jones et al. Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon-Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber taught by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner.
Regarding claim 24, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 18. Bierman-752 further teaches wherein the base element (16/20) is adapted to conform to the support (see [0059], lines 1-5 indicating how, “anchor pad 16 can comprise a laminate structure with an upper plastic (e.g., woven polyester), paper, or foam layer (e.g., closed-cell 
Regarding claim 25, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 24. Bierman-752 further teaches wherein a shape (“crescent shape” of [0058], lines 1-3) of the base element (16/20) is adapted to a shape of the support (see [0058], lines 3-13 indicating how shape of base element is adapted to provide stability on a patient’s skin and how, “those of skill in the art will recognize that a variety of shapes can be used”).
Regarding claim 26, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 24. Bierman-752 further teaches wherein the base element (16/20) is flexible (see [0059], lines 1-5 indicating how, “anchor pad 16 can comprise a laminate structure with an upper plastic (e.g., woven polyester), paper, or foam layer (e.g., closed-cell polyethylene foam) and a lower adhesive layer” and note how all of the materials listed above are understood to be flexible). 
Regarding claim 27, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 25. Bierman-752 further teaches wherein the base element (16/20) is flexible (see [0059], lines 1-5 indicating how, “anchor pad 16 can comprise a laminate structure with an upper plastic (e.g., woven polyester), paper, or foam layer (e.g., closed-cell polyethylene foam) and a lower adhesive layer” and note how all of the materials listed above are understood to be flexible). 
Regarding claim 32, 
Regarding claim 33, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 32. Bierman-752 further teaches wherein the catheter (12) comprises multiple lumens (see Fig. 2 and Fig. 6 illustrating how catheter diverges at “housing 48” to form two separate lumens). 
Response to Arguments
Applicant’s arguments with respect to claims 18-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roddy (US 2018/0207416) – discloses a medical tubing organizer with a gas filled chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783